EXHIBIT 10.2
 
RELEASE AGREEMENT


This Release Agreement (the “Agreement”), made and entered into this 1st day of
June, 2009 by and between Cyberonics, Inc., a Delaware corporation, having its
principle place of business at 100 Cyberonics Blvd., Houston TX  77058 (the
"Company") and George E. Parker, III (the "Individual").


WHEREAS, Individual was previously employed by Company; and


WHEREAS, such employment ended as of the close of business June 1, 2009; and


WHEREAS, Company is willing to provide Individual with certain consideration to
which Individual is not otherwise entitled in exchange for a release from
Individual;


NOW, THEREFORE, in consideration of (a) a lump sum payment of $360,000.00; and
(b) the payment by Company of the monthly premiums due for the continuation of
medical, dental and vision benefits under the Company’s plans through the
earlier of (i) March 1, 2010, or (ii) the date upon which Individual is employed
by an alternate employer, the parties agree as follows:


1. Termination of Employment.  Individual and Company acknowledge that
Individual's employment by Company was terminated as of the close of business
June 1, 2009.


2.   Release. Individual, individually and on behalf of Individual’s heirs,
executors, administrators, successors and assigns, hereby fully and finally
RELEASES, ACQUITS and FOREVER DISCHARGES the Company and its officers,
directors, shareholders, subsidiaries and other affiliates, predecessors and
successors in interest, agents and representatives, employees and insurers from
all claims, demands, liability and causes of action of whatsoever nature,
whether in contract or tort, whether pursuant to statute or common law
including, but not limited to, the Title VII Discrimination in Employment Act,
the Americans With Disabilities Act and the Age Discrimination in Employment
Act, all as amended, and any other applicable federal or state statutes arising
out of or pertaining to Individual’s employment with the Company and any of its
predecessors or affiliates and that certain Employment Agreement dated July 14,
2003 between Individual and Company, as amended (the “Employment Agreement”).


3.  Covenants Not to Sue.  Individual agrees and covenants not to sue or
prosecute any claim that might now or ever be asserted arising out of or
pertaining to Individual’s employment with the Company and any of its
predecessors or affiliates.


4.  Indemnification. Individual, individually and on behalf of Individual’s
heirs, executors, administrators, successors and assigns, hereby INDEMNIFIES and
HOLDS HARMLESS the Company, and its officers, directors, agents, employees,
representatives and insurers to save and indemnify it/them (1) for and from
Individual's breach of this Agreement’s Release, Covenant Not to Sue or
Confidential Information provisions (2) for and from any further claims,
liability, costs or expenses arising out of or pertaining to Individual’s
employment.


5.  Confidential Information. Individual reaffirms the obligations under that
certain Confidentiality Agreement executed at or immediately prior to the
beginning of his/her employment with the Company and acknowledges that those
obligations survive the termination of such employment.  The parties agree to
keep completely confidential the existence of the Agreement, as well as all of
the terms or amounts set forth in the Agreement, and neither party will
hereafter disclose any terms or information concerning the Agreement to any
other person, other than accountants, tax advisors, or attorneys, except as may
be required by law.  The parties further agree that in the event the party makes
a disclosure as permitted by the Agreement to an accountant, tax advisor, or
attorney, such party will advise such persons of the existence of this
confidentiality clause and of their obligation to abide by it. Further,
Individual agrees to refrain from making disparaging comments of any kind
regarding the Company or its employees to any third party including, but not
limited to, any employee, representative, customer or business affiliate of the
Company (“Third Party”) and will refrain from contacting any Third Party to the
extent that said contact is or could be disruptive to the Company.


6.  Conditions.  Payment of the consideration outlined above shall at all times
be conditioned upon:  (a) Individual returning all Company-owned property to the
Company (including, but not limited to, corporate credit cards, computer
equipment, telephone/Blackberry, product samples, trunk stock, and Company
literature or materials); (b) Individual executing and returning this Agreement
to the Company; and (c) expiration of the revocation period set forth below.
 
7.  Compliance Questionnaire.  Individual acknowledges receipt of Company’s Exit
Questionnaire and will undertake to promptly complete and return the
questionnaire to the Company.


8.  Miscellaneous.  Individual understands that Individual has the right to, and
has been advised to, consult with an attorney prior to signing. Individual
further understands that Individual has twenty-one (21) days to consider this
Agreement prior to signing.  Individual understands that Individual may revoke
this Agreement within seven (7) days of its execution.  This Agreement shall not
become effective or enforceable until the Conditions are met and the
consideration had been paid.


9.  Complete Agreement.  The parties agrees that this Agreement contains the
full and final expression of their agreement with respect to the matters
contained herein and acknowledges that no other promises have been made that are
not set forth in this Agreement.


10.  Non-Solicitation.   Individual acknowledges that he has been provided
confidential information about the employees and consultants of Company and its
subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation, benefits and relationships with customers of Company
and its subsidiaries and affiliates and acknowledges that such information is
not generally known, is of substantial value to Company and its subsidiaries and
affiliates in developing this business and in securing and retaining customer,
and was acquired by Individual because of his business position with Company and
its subsidiaries and affiliates.  In consideration of the benefits provided
under this Agreement, Individual agrees that, for a period of one (1) year
following June 1, 2009 (the “Restricted Period”), Individual will not, directly
or indirectly, solicit or recruit any employee or consultant of Company or its
subsidiaries and affiliates and he will not convey any such confidential
information about employees or consultants of Company and its subsidiaries and
affiliates to any other person.  In view of the nature of Individual’s
employment with Company, Individual agrees that Company and its subsidiaries and
affiliates would be irreparably harmed by any solicitation or recruitment in
violation of the terms of this Section 10 and the Company and its subsidiaries
and affiliates shall therefore be entitled to preliminary and/or permanent
injunction prohibiting Individual from engaging in any activity or threatened
activity in violation of the terms of this Section 10 and to any other relief
available to Company under law or equity.


11. Non-Competition.  (a)  In consideration of the benefits provided under this
Agreement, Individual agrees that, for the Restricted Period, he shall not own
an interest in, manage, operate, own, control, lend money or render financial or
other assistance to or participate in or be connected with as an officer,
director, employee, partner, stockholder, consultant or otherwise, any person or
entity which competes with Company in the field of neurostimulation or are in
any matter covered by a Company patent; provided, however, that this restriction
shall apply only to those areas where Company is actually conducting business or
actively working on as of June 1, 2009.


(b)  Individual has carefully read and considered this Section 11 and, having
done so, agrees that the restrictions set forth in Section 11 (including the
period of restriction, scope of activities to be restricted and the geographical
scope) are fair and reasonable and are reasonably required to protect the
interest of Company, its subsidiaries and affiliates and their respective
officers, directors, employees, creditors and shareholders.  Individual
understands that the restrictions contained in Section 11 may limit his ability
to engage in businesses similar to Company’s business, but acknowledges that he
will receive sufficient consideration from Company under the Agreement to
justify such restriction.


(c)  In the event that any of this Section 11 shall be declared by a court of
competent jurisdiction to be unreasonable or unenforceable, the provision (or
portion thereof) that has been so declared shall become and thereafter be the
provision deemed reasonable and enforceable by the court.


(d)  Individual agrees that Company and its subsidiaries and affiliates would be
irreparably harmed by any activities in violation of the terms of this Section
11 and the Company and its subsidiaries and affiliates shall therefore be
entitled to preliminary and/or permanent injunction prohibiting Individual from
engaging in any activity or threatened activity in violation of the terms of
this Section 11 and to any other relief available to Company under law or
equity.
 
12.  Restricted Period.  It is specifically agreed that the Restricted Period
shall be computed by excluding from such computation any time which Individual
is found, by a court of competent jurisdiction, to be in violation of the
obligations imposed during such Restricted Period.


13. Cancellation of Employment Agreement. Except for the provisions of Sections
8(A) – (E) of the Employment Agreement which shall survive cancellation,
expiration or termination for the period set forth in the sections or, if no
such period is specified in the Employment Agreement, for a period of ten (10)
years, the Employment Agreement is hereby deemed cancelled in its entirety.


IN WITNESS WHEREOF, the undersigned have executed this Agreement voluntarily and
of their own free will as of the date first written above.
 

 
/s/ GEORGE E. PARKER III
 
George E. Parker III
 
Date:  June 1, 2009
 
 



 

 
/s/ DANIEL J. MOORE
 
Cyberonics, Inc.
 
By:  Daniel J. Moore
 
Title:  President and Chief Executive Officer

                              


